Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  November 26, 2014                                                                                    Robert P. Young, Jr.,
                                                                                                                 Chief Justice

  150292 & (12)                                                                                        Michael F. Cavanagh
                                                                                                       Stephen J. Markman
                                                                                                           Mary Beth Kelly
                                                                                                            Brian K. Zahra
                                                                                                    Bridget M. McCormack
  PEOPLE OF THE STATE OF MICHIGAN,                                                                        David F. Viviano,
            Plaintiff-Appellee,                                                                                       Justices

  v                                                                 SC: 150292
                                                                    COA: 322542
                                                                    Saginaw CC: 12-036998-FH
  BRET FRANCIS PREECE,
           Defendant-Appellant.

  _________________________________________/

          On order of the Court, the motion to expedite is GRANTED. The application for
  leave to appeal the August 27, 2014 order of the Court of Appeals is considered and,
  pursuant to MCR 7.302(H)(1), in lieu of granting leave to appeal, we VACATE the
  sentence of the Saginaw Circuit Court, and we REMAND this case to the trial court for
  resentencing. The trial court’s disagreement with the guidelines range for the defendant’s
  offense is not a substantial and compelling reason for an upward departure. On remand,
  the trial court shall sentence the defendant within the appropriate sentencing guidelines
  range, or articulate on the record a substantial and compelling reason for departing from
  the sentencing guidelines range in accordance with People v Babcock, 469 Mich. 247
  (2003).




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           November 26, 2014
         t1125
                                                                               Clerk